DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 contains a “/” after the period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al. (U.S. Patent Publication No. 2016/0270819 A1) in view of Parys et al. (U.S. Patent Publication No. 2016/0100861 A1). 
Regarding claims 1-9 and 12-18, Ahluwalia et al. discloses (Claim 1) a uterine manipulator device (30) comprising: an elongated cannulated tube (31) comprising a proximal end (proximal end of 31) and a distal end (distal end of 31); a cervical cup (10) positioned on (Fig. 1A) the elongated cannulated tube (31) having a top distal portion (16a) of a first diameter (Paragraphs 0071-0072) and a base proximal portion (16b) of a second smaller diameter (Paragraphs 0071-0072); and a cap (70 or 67) positioned on (Fig. 1A) the distal end (distal end of 31) of the elongated cannulated tube (31); (Claim 2) further comprising a handle (32) positioned on (Fig. 1A) the proximal end (proximal end of 31) of the elongated cannulated tube (31); (Claim 3) wherein the cap (70 or 67) comprises a proximal end (72p or proximal end of 67) and a distal end (73p or distal end of 67), and at least one channel passing (71 or 67d/67p) therethrough; (Claim 4) wherein the at least one channel (71) extends through a side (Figs. 16A-16F, Paragraph 0124) of the cap (70) from the proximal end (72p) to the distal end (73p) of the cap (70); (Claim 5) wherein the at least one channel (71) is centrally positioned within (Figs. 15E-15I, Paragraph 0124) the cap (70) and extends between (Figs. 15E-16F, Paragraph 0124) the distal end (73p) and the proximal end (72p) of the cap (70); (Claim 6) wherein the at least one channel (71) bifurcates (Figs. 16A-16F, Paragraph 0124) into at least one additional (Figs. 16A-16F, Paragraph 0124) channel (71); (Claim 9) further comprising a dye injection port (40) positioned through the handle (32) and communicatively coupled (Paragraph 0124) to the elongated cannulated tube (31); (Claim 10) wherein the elongated cannulated tube (31) further comprises a mechanical retaining feature (61t) configured to secure the cap (67) to the elongated cannulated tube (31); (Claim 17) further comprising an occluder assembly (60/80) comprising an occluder (80) with a proximal end (proximal end of 80) and a distal end (distal end of 80) positioned proximally (Fig. 19A) from the cervical cup (10) on the elongated cannulated tube (31); (Claim 18) wherein the occluder assembly (60/80) further comprises a locking assembly (60) positioned proximally from (Fig. 20A) the occluder (80) on the elongated cannulated tube (31), wherein the locking assembly (60) is configured to lock (Paragraphs 0090-0091 and 0159) the cervical cup (10) and occluder (80) from movement in at least one direction along (Paragraphs 0090-0091 and 0159) the elongated cannulated tube (31).
However, Ahluwalia et al. fails to disclose (Claim 1) an intrauterine balloon (80) comprising a proximal end and a distal end and being positioned on the distal end of the elongated cannulated tube; (Claim 7) further comprising an inflation valve positioned through the handle and communicatively coupled to a gas passage lumen in the elongated cannulated tube; (Claim 8) further comprising an enclosed cavity positioned between the elongated cannulated tube and the intrauterine balloon, and which communicatively connects to the gas passage lumen; (Claim 12) wherein the intrauterine balloon is composed of a thermoplastic elastomer; (Claim 13) wherein laser marked reference graduations (Paragraph 0159) are positioned along an outside surface (Paragraph 0159) of the elongated cannulated tube (31); (Claim 14) wherein the laser marked reference graduations extend both proximally and distally along the elongated cannulated tube from a location in between the proximal end and the distal end of the elongated cannulated tube; (Claim 15) wherein the reference graduations are laser marked with a UV laser emitting a wavelength of 355 nm; (Claim 16) wherein the reference graduations are laser marked on an acrylated polyolefin layer positioned over a surface of the elongated cannulated tube.
Parys et al. teaches a similar device in the same field of endeavor (Claim 1) an intrauterine balloon (106) comprising a proximal end (proximal end of 106) and a distal end (distal end of 106) and being positioned on (Fig. 1), the distal end (distal end of 102) of the elongated cannulated tube (102); (Claim 7) further comprising an inflation valve (138) positioned through (Fig. 2) the handle (112) and communicatively coupled (Paragraph 0122) to a gas passage lumen (120) in the elongated cannulated tube (102); (Claim 8) further comprising an enclosed cavity (122) positioned between (Fig. 2, Paragraph 0118) the elongated cannulated tube (102) and the intrauterine balloon (106), and which communicatively connects (Paragraph 0118) to the gas passage lumen (120); (Claim 12) wherein the intrauterine balloon (106) is composed of a thermoplastic elastomer (Paragraph 0123); (Claim 13) wherein laser marked reference graduations (124) are positioned along (Fig. 1) an outside surface (Fig. 1) of the elongated cannulated tube (31); (Claim 14) wherein the laser marked reference graduations (124) extend both proximally and distally along (Fig. 1, Paragraph 0118) the elongated cannulated tube (102) from a location (Fig. 1, Paragraph 0118) in between the proximal end (proximal end of 102) and the distal end (distal end of 102) of the elongated cannulated tube (102); (Claim 15) wherein the reference graduations (124) are laser marked with a UV laser emitting a wavelength of 355 nm; (Claim 16) wherein the reference graduations (124) are laser marked on an acrylated polyolefin layer positioned over a surface of the elongated cannulated tube (102). Regarding the (Claims 13-14) laser marked; (Claim 15) laser marked with a UV laser emitting a wavelength of 355 nm; (Claim 16) are laser marked on an acrylated polyolefin layer positioned over a surface of the elongated cannulated tube, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the patented reference graduations of Parys et al.  See MPEP § 2113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Ahluwalia et al.  to incorporate the balloon and graduation teachings of Parys et al. The motivation for the modification would have been to maintain a position of the device within the uterus and indicate a distance from the fundus of the uterus when the uterine manipulator 100 is appropriately, fully inserted into the uterus. (Parys et al. Paragraphs 0116 and 0118).  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al. (U.S. Patent Publication No. 2016/0270819 A1) in view of Parys et al. (U.S. Patent Publication No. 2016/0100861 A1) in further view of Sauer (U.S. Patent Publication No. 2015/0127016 A1). Sauer is cited in the IDS. 
	Regarding claim 20, Ahluwalia et al. in view of Parys et al. disclose the device of claim 17 in combination above. 
	However, Ahluwalia et al. in view of Parys et al. fails to disclose wherein the occluder includes a body with at least one primary rib and at least two secondary ribs, wherein a diameter of at least one secondary rib is smaller than the diameter of the primary rib.
	Sauer teaches a similar device in the same field of endeavor wherein the occluder (50) includes a body (body of 50) with at least one primary rib (proximal rib, Figs. 1 and 3) and at least two secondary ribs (center and distal ribs, Figs. 1 and 3), wherein a diameter (Fig. 3) of at least one secondary rib (center and distal ribs, Figs. 1 and 3) is smaller (Figs. 1 and 3) than the diameter (Fig. 3) of the primary rib (proximal rib, Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Ahluwalia et al. in view of Parys et al. to incorporate the rib teachings of Sauer. The motivation for the modification would have been seal the vaginal canal to maintain intra-peritoneum pressure. (Sauer Paragraph 0091). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28 of U.S. Patent No. 10,695,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed by the claims of the patent see chart below.
16/910,311
1
2
3
4
5
6
9
10
11
12
10,695,092
21
21
25
26
27
28
21
22
23
24


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771